DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (US 2015/0206979 A1; hereinafter “Shimada”).
Regarding Claim 1, referring to at least Figs. 2(a)-2(c) and related text, Shimada teaches a method of producing a device comprising a stack of layers defining an array of transistors (pixels arranged in matrix, wherein each pixel include a transistor 10) and including one or more 
Regarding Claim 2, Shimada teaches further comprising: forming the first conductor subpattern in regions substantially limited to the one or more interconnect regions and a peripheral region around each of the one or more interconnect regions; and the second conductor subpattern overlaps the first conductor subpattern in the peripheral regions (figs. 2(a)-2(b).  For example, “the one or more interconnect regions” is considered as a region in each pixel for forming 20 and “a peripheral region” is considered as a region in each pixel for forming 30).
Regarding Claim 7, Shimada teaches further comprising: forming one or more layers (11) over the source-drain conductor pattern; thereafter forming via-holes (9p) in the one or more interconnect regions; forming an upper conductor pattern (13) over the one or more layers 
Regarding Claim 10, referring to at least Figs. 2(a)-2(c) and related text, Shimada teaches a device comprising a stack of layers defining an array of transistors (pixels arranged in matrix, wherein each pixel include a transistor 10) and including one or more electrically conductive interlayer connections (13), wherein the device comprises: a source-drain conductor pattern (at least 9) defining an array of source conductors (9s) each providing an addressing line (S) for a respective set of transistors of the transistor array, and an array of drain conductors (9d) each associated with a respective transistor of the transistor array (paragraphs 50-51); wherein the source-drain conductor pattern comprises a first conductor subpattern (6a) and a second conductor subpattern (9s and 9d) over the first conductor subpattern, wherein the first conductor subpattern provides the conductive surface of the source-drain conductor pattern in one or more interconnect regions (20) where electrically conductive interlayer connections (13) are to be formed to the source-drain conductor pattern, and the second conductor subpattern provides the conductive surface of the source-drain conductor pattern at least in the regions where the source and drain conductors are in closest proximity (10 having 9s and 9d) (paragraphs 53-54).
Regarding Claim 11, Shimada teaches wherein the first conductor subpattern is formed in regions substantially limited to the one or more interconnect regions and a peripheral region around each of the one or more interconnect regions; and the second conductor subpattern 
Regarding Claim 12, Shimada teaches further comprising: one or more layers (11) formed over the source-drain conductor pattern; and a further conductor pattern (13) in contact with the source-drain conductor pattern in the one or more interconnect regions via via-holes (9p); wherein the material of the first conductor subpattern (6a formed of oxide semiconductor material) is less easily oxidisable than the material of the second conductor subpattern (13 formed of transparent conductive material) in a reactive oxygen atmosphere (paragraphs 55 and 58).
Regarding Claim 13, Shimada teaches further comprising: one or more layers (11) over the source-drain conductor pattern; and an upper conductor pattern (13) in contact with the first conductor subpattern in the one or more interconnect regions through via holes (9p); and wherein the contact between the upper conductor pattern and the first conductor sub-pattern is contact between different conductor materials (paragraphs 55 and 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2016/0349614 A1; hereinafter “Wright”).
Regarding Claim 8, referring to at least Fig. 5 and related text, Wright teaches a method, comprising: using a plasma generated from a gas substantially excluding oxygen (an argon plasma dry etching/patterning) to pattern a layer of an organic semiconductor channel material (551 before patterning) providing semiconductor channels (551) in a stack of layers (a stack of layers of 500) defining a transistor (500) (paragraphs 23-24, 49, and 73).
While Wright does not explicitly disclose the transistor in an array form, it would have been obvious to one of ordinary skill in the art to provide the transistors in an array in order to provide high density semiconductor device.  
Regarding Claim 9, Wright teaches wherein the plasma is generated from a gas consisting substantially of one or more noble gases (paragraph 49).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada
Regarding Claims 3, Shimada teaches wherein the method further comprises: forming one or more layers (9U and 9L) over the source-drain conductor pattern (paragraph 59), and thereafter forming via-holes (9p) in the one or more interconnect regions (paragraph 56), and depositing conductor material (13) in the interconnect regions (paragraph 56), wherein the material of the first conductor subpattern exhibits less reduction in conductivity than the material of the second conductor subpattern under the conditions in which the via-holes are formed (paragraphs 53-54 and 58).

Regarding Claims 4, Shimada teaches wherein the material of the first conductor pattern exhibits substantially no reduction in conductivity upon exposure to the plasma (paragraphs 53-54 and 58).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada as applied to claim 1 above, and further in view of Wright.
Regarding Claim 5, teaching of Shimada has been discussed above including forming a layer of semiconductor channel material to provide semiconductor channels (6) for the array of transistors, and patterning the layer of semiconductor channel material (paragraphs 53-55).  However, Shimada does not explicitly disclose 2) forming the layer of semiconductor channel material over the source-drain conductor pattern since Shimada teaches a bottom-gate transistor and 2) the semiconductor channel material to be organic and patterned using a plasma generated from a gas substantially excluding oxygen.  Wright teaches a method of producing a top-gate transistor (500), wherein forming the top-gate transistor includes forming an organic semiconductor channel (551) patterned by an argon plasma dry etching/patterning (paragraphs 23-24, 49, and 73).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Shimada with that of Wright in order to provide a top-gate 
Regarding Claims 6, Wright teaches wherein the plasma is generated from a gas consisting essentially of one or more noble gases (paragraph 49).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/Primary Examiner, Art Unit 2829